DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 16 September 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 8, 9, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Note that claim 1 has been amended to recite “the support membrane being a microfiber membrane”.  This scope cannot then be broadened in dependent claims 2 and 3 “the support member comprise a fiber sheet matrix”.  From the examiner’s understanding of the specification there isn’t an embodiment wherein the support member contains both a microfiber membrane and a fiber sheet matrix”.  If the fiber sheet matrix is an alternative embodiment of the microfiber membrane, then it can’t depend from the microfiber membrane.  

	With respect to Claim 11, the molar percentage of the N-vinylpyrrolidone/(N-vinylpyrrolidone + divinylbenzene) is about 2 to 98 molar percent lacks antecedent basis.    In the applicant’s remarks, they said claim 11 has been amended to depend from claim 7, but instead amended claim 11 to depend from claim 1.  You can have a molar percentage of a chemical, but not of an equation.  Are N-vinylpyrrolidone and divinylbenzene the only two substances in this claim, and the equation determines the molar percentage of vinylpyrrolidone?
	With respect to Claim 20, the list of substances partially overlaps with claim 15.  A dependent claim has to narrow the claim from which it depends.  It isn’t clear if claim 20 is providing a replacement list of substances.  For purposes of examination claim 20 will be treated as if it depended from claim 13.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patton (U.S. Patent No. 2007/0161030, hereinafter Patton) in view of Egan et al. (U.S. Publication No. 2010/0323343, hereinafter Egan).
	With respect to Claim 1, Patton discloses a passive sampling membrane, comprising:
   a continuous mesoporous sequestration media  comprising a sequestration phase [para 25, amphiphillic polymeric membrane; para 18 porous] and a support membrane [16; fig 2], the support membrane being configured to support the sequestration phase,

  wherein the continuous mesoporous sequestration media is configured to simultaneously sequester polar and non-polar organic substances [para 26], 
   wherein the sequestration phase is a polymer [Para 44, polymeric sheet membrane],
    wherein the polymer includes the hydrophobic region and the hydrophilic region [para 6 and 8],
    wherein the hydrophobic region corresponds to a hydrophobic monomer and the hydrophilic region corresponds to a hydrophilic monomer [Note that polymers are made from bonded monomers],
   wherein the sequestration media is a continuous mesoporous phase  [para 25, amphiphillic polymeric membrane] embedded in the support membrane [16].
	Patton does not disclose that the sequestration media is formed in-situ or that the support membrane is a microfiber membrane.
	Being formed in-situ is a product by process limitation.  The claim is not limited to the manipulations of the process of formation, only the structure implied by the process of formation.  Since Patton shows a product appearing to be substantially identical, the burden shifts to the applicant to show a nonobvious difference.  See MPEP 2213-I,II below.  
	Egan discloses a similar sampling membrane that uses a microfiber membrane.  See para 158 and para 164 for the microscale of the fiber sheet matrix.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Patton’s gel matrix with a microfiber membrane for the benefit of better capturing certain analytes.

I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
II.    ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A PRIOR ART REJECTION IS MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN NONOBVIOUS DIFFERENCE
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be "essentially free of alkali metal." The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not "essentially free of alkali metal" and therefore a different and nonobvious product.).
See also Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (The prior art disclosed human nerve growth factor (b-NGF) isolated from human placental tissue. The claim was directed to b-NGF produced through genetic engineering techniques. The factor produced seemed to be substantially the same whether isolated from tissue or produced through genetic engineering. While the applicant questioned the purity of the prior art factor, no concrete evidence of an nonobvious difference was presented. The Board stated that the dispositive issue is whether the claimed factor exhibits any unexpected properties compared with the factor disclosed by the prior art. The Board further stated that the applicant should have made some comparison between the two factors to establish unexpected properties since the materials appeared to be identical or only slightly different.).

	With respect to Claim 3, Patton discloses that the support membrane is made from polyvinylidene fluoride (PVDF).  See para 44.  Therefore the previously proposed combination of Patton and Egan would yield a fiber sheet matrix made from PVDF.
	With respect to Claim 6, Patton discloses that the hydrophobic monomer is styrene, see para 44.
	With respect to Claim 8, Patton discloses that the sequestration phase [para 25, amphiphillic polymeric membrane] is a polymer [para 44] embedded in the support membrane [16].
	With respect to Claim 9, Patton discloses that the support membrane has the embedded polymer, wherein the embedded polymer includes the hydrophobic region and the hydrophilic region, wherein the hydrophobic region corresponds to a hydrophobic monomer and the hydrophilic region corresponds to a hydrophilic monomer.  See para 6 and 8 for hydrophobic and hydrophilic, para 25 for polymeric and consider that polymers are made of bonded monomers.
	With respect to Claim 12, Patton does not specify the media specific void volume.
	Egan discloses a 40% specific void volume, which falls within the claimed range of 1-99%
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the combination of Patton and Egan choose a desired specific void, including a 40% specific void volume to best capture specific molecules.  
	The remaining alternative limitations are not taught by the combination of Patton and Egan, but some later cited references teach them.  This is not part of the current rejection as only a single limitation of a plurality of alternative limitations needs to be met for a proper 103 analysis, but the examiner is providing references for the applicant’s benefit.   Applicant cited Petty shows 980 m^2/g specific surface area, a sampling area of 20 cm^2, para 19.

	With respect to Claim 14, Patton does not specify if the environment is aquatic, soil, or sediment.  
	While it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to test for biomolecules in soil or aquatic environments to determine when harmful pharmaceuticals leak into the environment, Egan more explicitly shows a similar method used on soil, see para 144.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Patton’s method to test for harmful chemicals in the soil.
	With respect to Claim 15, Patton discloses that the substance is a pharmaceutical.  See para 2.
	With respect to Claim 16, Patton discloses the method of claim 13 but does not specifically mention that the substance sequestered by the membrane has a concentration as low as about 0.001 nanograms per liter.
	However, since Patton discloses all the features of the membrane that can sequester substances with a concentration as low as about 0.001 nanograms per liter, Patton should be capable of sequestering similar concentrations.  If not, it would have at least been obvious to one having ordinary skill in the art before the effective filing date of the invention to try routine experimentation of the various well known membrane parameters in order to improve sequestering capability, including to substances with a concentration as low as about 0.001 nanograms per liter.

	With respect to Claim 19, Patton discloses a device comprising: the passive sampling membrane of claim 1; a protective container [fig 2; 16]; and a measuring device [para 5 and 6, chromatograph].
	With respect to Claim 20, Patton discloses a method of separating biomolecules.  Some Pesticides are biomolecules.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to separate biomolecule pesticides which is beneficial since pesticides can be harmful in unwanted context.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Patton and Egan in further view of Childs et al. (U.S. Publication No. 2006/0121217, hereinafter Childs).
	With respect to Claim 7, Patton discloses the membrane of claim 5, and list various hydrophobic monomers in para 44, but doesn’t specifically teach 4-vinylpyridine.  
	Childs shows that 4-vinylpyridine is a well-known hydrophobic monomer, see para 44.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try any well-known hydrophobic monomer, including 4-vinylpyridine as there are a finite number of predictable hydrophobic materials that would be recognized as suitable hydrophobic monomers.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Patton and Egan in further view of Bouvier et al. (U.S. Patent No. 5,976,367, hereinafter Bouvier).
 	With respect to Claims 10 and 11, Patton discloses the membrane of claim 5, but doesn’t disclose that the molar percentage of the hydrophobic monomer and the hydrophilic monomer is about 8 to 95 molar percent or that wherein the molar percentage of the N-vinylpyrrolidone/(N-vinylpyrrolidone + divinylbenzene) is about 2 to 98 molar percent.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Patton to use a divinylbenzene hydrophobic monomer and N-vinylpyrrolidone as a hydrophillic monomer for the benefit of having a membrane excellent at sequestering both polar and non-polar substances.
	
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Patton and Egan in further view of Vlahos et al. (U.S. Publication No. 2011/0070597, hereinafter Vlahos.)
	With respect to Claim 17, Patton discloses the method of claim 13 but does not mention that the substance in an aquatic environment sequestered by the membrane has a log Kow range of about 0.01 to 10.
	Vlahos discloses a similar passive sampler wherein the substance in an aquatic environment sequestered by the membrane has a log Kow range of about 0.01 to 10.  See figs 6 and 7.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Patton such that the substance in an aquatic environment sequestered by the membrane has a log Kow range of about 0.01 to 10 for the benefit of sequestering pollutants with those log Kow values.
Response to Arguments
Applicant's arguments filed 16 September 2021 have been fully considered but they are not persuasive.
	On page 9 the applicant argues that Patton employs active techniques contrary to applicant’s passive system.  The argument doesn’t address the claims and the specific claimed limitations.  It isn’t relevant if Patton teaches extra non-claimed limitations, as a proper 102/103 analysis only hinges on 
	On page 9 the applicant further argues that a fibrous membrane could interfere with Patton’s electric field.   Both Patton and Egan separate biomolecules.  Patton shows a wide range of support materials in para 49 as well as indicting that porous, reservoirs and cavities are all acceptable.  The fibrous membrane is compatible with Patton’s wide range of acceptable support properties.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent numbers 4,774,001 and 5,366,631 both show microfiber membranes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855